Oppenheimer Fundamental Alternatives Fund N-SAR Exhibit – Item 77Q1 Schedule A to Agreement and Declaration of Trust of Oppenheimer Quest for Value Funds Schedule A As amended as of August 3, 20151,2 Oppenheimer Quest for Value Funds Oppenheimer Fundamental Alternatives Fund Classes of Shares Class A Class B Class C Class I Class R Class Y Oppenheimer Global Allocation Fund Classes of Shares Class A Class B Class C Class I Class R Class Y Oppenheimer Small- & Mid-Cap Value Fund Classes of Shares Class A Class B Class C Class I Class R Class Y 1 On November 19, 2013, the Board adopted a resolution with a July 1, 2014 effective date to re-designate the existing Class N shares as Class R shares for Oppenheimer Flexible Strategies Fund, Oppenheimer Global Allocation Fund, and Oppenheimer Small- & Mid-Cap Value Fund. 2 On August 3, 2015, Oppenheimer Flexible Strategies Fund changed its name to Oppenheimer Fundamental Alternatives Fund, pursuant to a resolution adopted by the Board of Trustees on May 19, 2015.
